DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4-5, 7-10, 12, and 22 are allowed over the prior art of record in light of the amendments and arguments entered in the Response After Final filed on 04/28/2022. Claims 6-7 were indicated as containing allowable subject matter in the Non-Final Rejection mailed on 08/16/2021, and the Response After Final now amends the independent claim 1 to recite the allowable limitations of claim 6.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not reasonably show or suggest the claimed manufacturing method of an adhesive layer.
The closest prior art of record is Potter (U.S PG Pub 20170243523A1), who discloses all the instant limitations, with the exception of applying a removal solution to reduce adhesion, and that the removal solution contains a silicone containing compound and a solvent, and further that the silicone containing compound has a structure as instantly claimed.
Some of these features are known individually in other prior art references, such as Oribe (U.S PG Pub 20190232526A1 – discloses the use of solvent to reduce adhesiveness), Iwai (U.S PG Pub 20150184033A1 – discloses the use of an additive in a removal solution along with a solvent), and Carty (U.S PG Pub 9926470B2 – discloses the use of silicone additive in a removal/debonding solution). Thus, as a whole, the prior art fails to disclose the entirety of the instant claim.
Specifically, the prior art as a whole fails to disclose the silicone containing compound of the removal solution having the structure as is instantly claimed. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons, the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712